Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

2.	The amendment filed 4/12/21 has been entered.

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonte et al (US 2016/0299360) and Leung (US 2016/0026241) and Hori (US 2015/0091824). 
4.	Regarding claim 1, Fonte shows a method of controlling an. application for monitoring eye health of a user of a device (abstract, para 6, Figure 6 – the application is any of the software modules running on the device which in turn monitors the position and movement of the user’s eyes to determine the health and normal functioning of the user’s eyes.  See also para 60 which shows 
	5.	Regarding claim 2, Fonte shows detecting a face of the user and monitoring the distance between the user’s face and the user device (para 78, Figure 7 – note the user’s eyes are part of the user’s face.  See also Leung para 57, Figure 3A which explicitly recite the face).
6.	Regarding claim 3, Fonte shows detecting an eye of the user and monitoring the distance between the user’s eye and the user device (para 78, Figure 7 – note the pupil of the eye).
7. 	Regarding claim 4, note detecting glasses of the user and monitoring the distance between the user's glasses and the user device (see Fonte Figure 7 and para 31 – note the distance may be measured from the device to where the user wears their glasses).   
8.	Regarding claim 5, note detecting the location of the user device and monitoring the distance between the user's face and the user device or the duration of the use of the user device, based on the location of the user device (Leung para 57, 72, Figure 3A, 5 – note the distance is measured between the user’s face and the user device, and the duration of use as well is measured.  It would have been obvious to a person with ordinary skill in the art to have this in Fonte, because it would provide a convenient and efficient form of feedback in a system that monitors viewing habits.  

9.	Regarding claim 7, Fonte shows receiving information at the user device from the supervisor device (see again para 45, 71-73, Figure 9 – the supervisor device provides configuration information, the model information, etc.).

10.	Regarding claim 8, Fonte shows creating a user profile based on the information from the supervisor device (para 22, 72-73, 78 shows the user profile and model information).

11.	Regarding claim 9, Fonte shows generating a varying user interface, providing the user the effect of focusing on objects located in a variety of different distances (para 79, Figure 8 – see how the user focuses on objects at varying distances or while they are moving).

12.	Regarding claim 10, Fonte shows generating a varying user interface upon failure of the user to comply with the indication, providing the user the effect of focusing on objects located in a variety of different distances (para 79, Figure 8 – instructions are indicated to the user, and as part of the assessment, the distances are varied accordingly to give the effect of focusing on objects.  Note that the particular variations are based on the assessment procedure, and this also includes if something is answered incorrectly). 

13.	Regarding claim 11, Fonte shows (note how these features are recited in alternative form, and only one from each category need be shown) generating according to received information from the user device, the server or from the supervisor device alerts about one or more of the options selected from a group consisting of the user's eyes condition, the user's use of the user device, the ambient light surrounding the user device, the location of the user device and the progression of myopic condition of the user of the user device (information received from the supervisor device causes options to be generated about the user’s use of the device – see para 72-73, 78, Figure 9 – the optometrist/store device provides the model and monitoring procedure.  Also, information received from the user device causes options to be generated about the user’s eye condition – see para 71, Figure 6).
14.	Regarding clam 12, Fonte shows providing the user of the user device an incentive if the indication is complied with (para 79 shows that if the instructions are followed, the assessment will be performed). 

15.	Regarding claim 14, Fonte shows receiving from the user device information about a detected orientation of the device and instructing the user device to notify the user when the holding position exceeds a predetermined threshold (see para 50, 78, 80 which shows receiving the detected orientation information).  Fonte does not explicitly instruct the user once the position exceeds a predetermined threshold, but Fonte does monitor viewing habits and give feedback as shown above (see again Figures 6-8, and para 33, 71, 78).  Furthermore, Leung measures distance between a user and a device to monitor viewing habits, and provides an indication once the distance exceeds a predefined threshold for a predefined time period (para 57, 72, Figure 3A, 5 – if the distance exceeds a preset limit for a preset duration of time, then a warning or other indication is provided).  It would have been obvious to a person with ordinary skill in the art to provide an instruction to the user when the orientation also exceeds a predetermined limit, because it would provide a convenient and efficient form of feedback in a system that monitors viewing habits.  

16.	Regarding claim 15, Fonte shows adjusting the distance based on information received from sensors installed in the user device (see para 35-36 for example which shows receiving depth and other information from the sensors on the user device.  See para 71, 74, 79 and see how based on the information the distance may be adjusted).  Fonte does not explicitly say the distance is the predefined distance threshold per se.  Furthermore, Leung measures distance between a user and a device to monitor viewing habits, and provides an indication once the distance exceeds a predefined distance threshold for a predefined time period (para 57, 72, Figure 3A, 5 – if the distance exceeds a preset limit for a preset duration of time, then a warning or other indication is provided.  This may be adjusted based on sensors – see para 59).  It would have been obvious to a person with ordinary skill in the art to have this adjustable predetermined distance threshold in Fonte, because it would provide a convenient and efficient form of feedback in a system that monitors viewing habits.  Also, Hori shows adjusting a predefined distance threshold based on information received from orientation sensors (para 107, 109 - the threshold is changed based on how much the sensors detect a change in orientation).  It would have been obvious to a person with ordinary skill in the art to have this in Fonte, especially as modified by Leung, because it would provide an efficient way to provide feedback relating to distance in a system that monitors user interaction.
17.	Regarding claim 16, as explained for claim 15 Fonte shows adjusting the distance based on sensor information.  Fonte does not show the adjustable predetermined time session.  However, Leung shows the predetermined time session as explained in claim 1.  Leung shows how this may be adjusted based on sensor information (para 57, 72-73).  It would have been obvious to a person with ordinary skill in the art to have this adjustable predetermined distance threshold in Fonte, because it would provide a convenient and efficient form of feedback in a system that monitors viewing habits.  

18.	Regarding claim 17, Fonte shows presenting to the user an image that allows the user to focus his eves on a focal point distant from the actual focal point of a display of the user device (see para 78-79 which shows the effect of the user focusing at distances beyond the actual physical focal point of the display).  

19.	Regarding claim 18, Fonte shows a system for controlling an application for monitoring eye health of a user (abstract, para 6, Figure 6 – the application is any of the software modules running on the device which in turn monitors the position and movement of the user’s eyes to determine the health and normal functioning of the user’s eyes.  See also para 60 which shows modeling applications and specifically the monitoring of eye health such as testing for myopia etc.), comprising: a user device with an application for supervised use of the user device and a supervisor device with an application installed for supervising use of the user device (Figures 1, 6, para 45, 71 – the software modules may be on both the use device and another device operated by an optometrist or other supervisor, which then further supervises or monitors the user device such as by collecting the user information or providing the model.  Note also the assessment modules in para 72); a computerized server configured to serve as an intermediate between the user device and the supervisor device (note the server in para 45, 77); wherein the server is configured to perform the following: receiving at the server information from the user device and from the supervisor device, analyzing the information by the server and storing it in a database to then generate notifications for the user device and the supervisor device responsive to analyzing the information by the server (see in para 44, 45, 71-72 - the information from both the user device and the optometrist/store/other device is analyzed and in response outputs notifications such as visual assessments.  See also para 33, Figure 9); wherein the supervisor device is configured to provide configuration information for the user device (note the configuration information in para 45, 71 to perform the image capturing to obtain viewing habits, etc.  See also Figures 8, 9); and wherein the user device is configured to perform receiving an indication that an event occurred associated with use of the user device (para 72-73, 78, Figure 7 – the event may be that the user is focusing on the device or accessing an assessment module.  See also Figure 8); transmitting information related to the event to the server and updating information on the user device according to the configuration information provided by the supervisor device (again see para 72-73, 78, Figure 9 – the optometrist/store device provides the model and monitoring procedure); generating a personalized user interface and enabling display of the interface on the user device (para 79, Figure 8 shows the display of the generated user interface); detecting a distance of the user from the user device (see para 78-79 – the distance is detected between the user and the device).  Fonte does not explicitly provide an indication once the distance exceeds a predefined threshold for a predefined time period, but Fonte does monitor viewing habits and give feedback as shown above (see again Figures 6-8, and para 33, 71).  Furthermore, Leung also measures distance between a user and a device to monitor viewing habits, and provides an indication once the distance exceeds a predefined threshold for a predefined time period (para 57, 72, Figure 3A, 5 – if the distance exceeds a preset limit for a preset duration of time, then a warning or other indication is provided).  It would have been obvious to a person with ordinary skill in the art to have this in Fonte, because it would provide a convenient and efficient form of feedback in a system that monitors viewing habits.  Fonte and Leung do not go into the details that the predefined distance threshold is adjusted based on monitored user device orientation, but both mention providing feedback relating to distance in a system that monitors user interaction, as described above.  Furthermore, Hori adjusts a predefined distance threshold based on monitored user device orientation, to provide feedback relating to distance in a system that monitors user interaction (para 64, 87, 106-107 and 109 – see how the change in orientation then results in a change in threshold for determining an approach.  The threshold is changed based on how much the orientation has changed).  It would have been obvious to a person with ordinary skill in the art to have this in Fonte, especially as modified by Leung, because it would provide an efficient way to provide feedback relating to distance in a system that monitors user interaction. 

20.	Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonte et al and Leung and Hori and Chen et al (US 2017/0294175).  
21.	Regarding claim 6, in addition to that mentioned for claim 1, Fonte does show detecting the ambient light around the user device (see para 39 and 60) and monitoring the distance between the user’s face and the user device or the duration of the use of the user device (note the alternative recitation and thus only one be shown – para 78 shows monitoring the distance between the user’s face and the user device.  [Also, note that Leung shows both the distance between the user’s face and the user device and the duration of the use of the user device in para 57, 72, as explained for claim 1]).  However, neither Fonte nor Leung nor Hori show that the monitoring of the distance is based on the amount of light surrounding the user device.  Chen however does monitor the distance between the user’s face and the user device based on the amount of light surrounding the user device (see para 53, 63, 126 which show monitoring the distance between the eye of the user and the display, in view of the detected ambient light).  It would have been obvious to a person with ordinary skill in the art to have this in Fonte, especially as modified by Leung and Hori, because it would provide an efficient way to monitor a user’s viewing habits in a device that does detect ambient light. 

22.	Regarding claim 13, Fonte does show receiving from the user device information about detected ambient light (see para 39 and 60), but neither Fonte nor Leung nor Hori show instructing the user device to apply a blue light filter once the ambient light/screen light differential meets a predetermined threshold.  Chen however does show instructing the user device to apply a blue light filter once the ambient light/screen light differential meets a predetermined threshold (para 64, 66, 69-70 shows the ambient light/terminal light differential meeting a predetermined threshold, and para 66, 74, 171, 173 show how the blue light filter is then applied).  It would have been obvious to a person with ordinary skill in the art to have this in Fonte, especially as modified by Leung and Hori, because it would provide an efficient form of feedback in a system that presents visual information and monitors viewing response and ambient light.   
23.	Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant argues that the newly amended feature to the independent claims is not shown in Fonte, Leung, or Chen; however, Hori is brought in to show this feature.  
Please note though that in view of the amendment, the 112 rejection to claims 15-16 has been removed.  Also, in view of the amendment, the objection to claims 9-10 has been removed.

24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174